                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ROBERT WALL and                                CIVIL ACTION
 LINDA WALL

                     v.                         NO. 16-1044

 ALTIUM GROUP, LLC

                                          ORDER
       AND NOW, this 2l5t day of February 2019, upon considering the parties' Stipulation for

an extension to respond to summary judgment (ECF Doc. No. 146), and finding good cause, it is

ORDERED the Stipulation (ECF Doc. No. 146) is APPROVED and we amend our February 5,

2019 Order (ECF Doc. No. 137) only to allow the parties to respond to summary judgment no later

than February 25, 2019.
